Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10, 14-25 and 29-44 are pending.
Claims 11-13 and 26-28 have been cancelled.

Examiner Note
The amendments to the claims are in response to the case law of Superguide v. DirectTV, Federal Circuit 02-1561, which addresses the non-Markush group claims involving a list of items intended to be in the alternative, but are recited as a conjunctive list.
Their finding addressed the limitation “first means for storing at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type” was interpreted as a conjunctive list.  The district court interpreted the phrase “at least one of …, and…” as requiring that the user select at least one value for each category; that is, in the example above, at least one of a desired program start time, at least one of a desired program end time, at least one of a desired program service, and at least one of a desired program type.  By replacing the “and” in the list with an “or” the list is now in the alternative.
Note that a Markush constructed claim (MPEP 2173.05(h)) differs in that it has the explicit form of “one or more elements selected from the group consisting of …, and…”  This is a conjunctive list defining the members of the group.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard A. Fagin on September 24, 2021.
The claims have been further amended as follows: 
1. (Currently Amended) A method for characterizing a sand-pack or gravel-pack in a subsurface formation, comprising:
Inducing a pressure change in a wellbore drilled through the subsurface formation so as to induce tube waves in the wellbore;
measuring at a location proximate to a wellhead at least one of pressure or a time derivative of pressure in the well for a selected length of time; and
determining at least one of a physical parameter or a change in the physical parameter with respect to time, of the sand-pack or gravel-pack, using the measured at least one of pressure or the time derivative pressure, the physical parameter comprising at least one of radius of the sand-pack or gravel pack, height of the sand-pack or gravel pack, or spatial variation of fluid conductivity of the sand-pack or gravel-pack.

2. (Original) The method of claim 1 wherein the inducing a pressure change comprises pumping a sand-pack or gravel-pack treatment.

3. (Original) The method of claim 1 wherein the inducing a pressure change comprises water hammer generated by changing a flow rate of fluid into or out of the well.



5. (Original) The method of claim 1 wherein the pressure change generates Stoneley waves in the wellbore.

6. (Currently Amended) The method of claim 2 wherein the at least one of a physical parameter, or a change in the physical parameter with respect to time is determined before the pumping the sand-pack or gravel-pack treatment.

7. (Currently Amended) The method of claim 2 wherein the at least one of a physical parameter, or a change in the physical parameter with respect to time is determined during the pumping of the sand-pack or gravel-pack treatment.

8. (Currently Amended) The method of claim 2 wherein the at least one of a physical parameter, or a change in the physical parameter with respect to time is determined after the pumping the sand-pack or gravel-pack treatment.

9. (Original) The method of claim 1 wherein the physical parameter comprises fluid conductivity of the sand-pack or gravel-pack.

10. (Original) The method of claim 1 wherein the physical parameter comprises fluid conductivity of combined perforations and a sand-pack or gravel-pack system.

11. (Canceled).
12. (Canceled).
13. (Canceled).

or reflection amplitude of tube waves in the wellbore.

15. (Currently Amended) The method of claim 1 wherein the parameter is determined from at least one of frequency, quality factor or amplitude of a resonance in tube waves in the wellbore.

16. (Original) The method of claim 1 wherein the physical parameter is determined using a single measurement dataset of pressure or time derivative of pressure.

17. (Original) The method of claim 1 wherein the physical parameter corresponds to a property of the subsurface formation at a certain distance from the wellbore.

18. (Original) The method of claim 1 wherein the physical parameter is determined by determining differences between waveforms of the tube waves from measurements made before and after a sand pack or gravel pack treatment is applied to the wellbore.

19. (Currently Amended) The method of claim 1 wherein the at least one physical parameter Is predicted ahead of time by modeling the response of known or expected wellbore and sand or gravel-pack properties.

20. (Currently Amended) A method for predicting the characteristics of a sand- pack or gravel-pack in a subsurface formation, comprising:
inducing a pressure change in a well drilled through the subsurface formation;
measuring at least one of pressure or a time derivative of pressure in the well;
determining at least one of a physical parameter, a time derivative of the at least one physical parameter, or a change in the at least one physical parameter with respect to or the time derivative of pressure, and
correlating the at least one of a physical parameter, the time derivative thereof, or the change in the physical parameter with respect to time, of a sand-pack or gravel-pack with at least one of a lithological description of the subsurface formation, or at least one characteristics of the manner in which the sand-pack or gravel-pack was created, and
predicting at least one of a physical parameter, or a change in the parameter with respect to time, of a sand-pack or gravel-pack, to be created in another part of the subsurface formation.

21. (Currently Amended) The method of claim 20 wherein the at least one of a lithological description of the subsurface formation, or at least one characteristics of the manner in which the sand-pack or gravel-pack was created comprises the pumping rate with which the treatment was created.

22. (Currently Amended) The method of claim 20 wherein the at least one of a lithological description of the subsurface formation, or at least one characteristics of the manner in which the sand-pack or gravel-pack was created comprises the sand or gravel grain size with which the sand-pack or gravel-pack was created.
23. (Currently Amended) A system for characterizing a sand-pack or gravel-pack in a subsurface formation, comprising:
a pressure source in fluid communication with fluid in a wellbore drilled through the subsurface formation, the pressure source operable to induce tube waves in fluid in a wellbore;
a sensor in fluid communication with the fluid in the wellbore, the sensor generating a signal related to pressure or pressure time derivative in the fluid in the wellbore; and
a processor in signal communication with the pressure source and the sensor, the processor having thereon logic operable to cause the processor to,

b. interrogate the sensor to obtain measurements of at least one of pressure or a time derivative of pressure in the well for a selected length of time, and
c. use as input the measurements of at least one of pressure or a time derivative of pressure, determine at least one of a physical parameter or a change in the physical parameter with respect to time, of the sand-pack or gravel-pack, using the measured at least one of pressure or the time derivative of pressure, the physical parameter comprising at least one of radius of the sand-pack or gravel pack, height of the sand-pack or gravel pack, or spatial variation of fluid conductivity of the same-pack or gravel-pack.

24. (Original) The system of claim 23 wherein the physical parameter comprises fluid conductivity of the sand-pack or gravel-pack.

25. (Original) The system of claim 23 wherein the physical parameter comprises fluid conductivity of the combined perforations and the sand-pack or gravel-pack system.

26. (Canceled).
27. (Canceled).
28. (Canceled).

29. (Currently Amended) The system of claim 23 wherein the physical parameter is determined from at least one of reflection time, reflection phase or reflection amplitude of tube waves in the wellbore.

30. (Currently Amended) The system of claim 23 wherein the physical parameter is determined from at least one of frequency, quality factor or amplitude of a resonance in the tube waves in the wellbore.



32. (Original) The system of claim 23 wherein the physical parameters corresponds to a physical property of the subsurface formation at a certain distance from the wellbore.

33, (Original) The system of claim 23 wherein the physical parameter is determined by determining differences between waveforms of the tube waves in the wellbore measured before and after a sand pack or gravel pack treatment.

34. (Currently Amended) A system for characterizing a sand-pack or gravel-pack in a subsurface formation, comprising:
a pressure source in fluid communication with fluid in a wellbore drilled through the subsurface formation, the pressure source operable to induce tube waves in fluid in a wellbore;
a sensor in fluid communication with the fluid in the wellbore, the sensor generating a signal related to pressure or pressure time derivative in the fluid in the wellbore; and
a processor in signal communication with the pressure source and the sensor, the processor having thereon logic operable to cause the processor to,
a. operate the source to induce a pressure change in a well drilled through the subsurface formation,
b. interrogate the sensor to obtain measurements of at least one of pressure or a time derivative of pressure in the well for a selected length of time, and
c. use as input the measurements of at least one of pressure or a time derivative of pressure, to determine at least one of a physical parameter, a time derivative of the physical parameter, or a change in the physical parameter with respect to time, of a sand-pack or gravel-pack, using the measured at least one of pressure or the time derivative of pressure,
or a change in the physical parameter with respect to time, of a sand-pack or gravel-pack with at least one of a lithological description of the subsurface formation, or at least one characteristics of the manner in which the sand-pack or gravel-pack was created, and
e. predict at least one of a physical parameter or a change in the parameter with respect to time of a sand-pack or gravel-pack, to be created in another part of the same, or a similar, subsurface formation.

35, (Original) The system of claim 34 wherein the physical parameter comprises fluid conductivity of the sand-pack or gravel-pack.

36. (Original) The system of claim 34 wherein the physical parameter comprises fluid conductivity of the combined perforations and the sand-pack or gravel-pack system.

37. (Original) The system of claim 34 wherein the physical parameter comprises the radius of the sand-pack or gravel-pack.

38. (Original) The system of claim 34 wherein the physical parameter comprises height of the sand-pack or gravel-pack.

39, (Original) The system of claim 34 wherein the physical parameter comprises a spatial variation of fluid conductivity of the sand-pack or gravel-pack.

40. (Currently Amended) The system of claim 34 wherein the physical parameter is determined from at least one of reflection time, reflection phase or reflection amplitude of tube waves in the wellbore.

or amplitude of a resonance in the tube waves in the wellbore.

42. (Original) The system of claim 34 wherein the physical parameter is determined using a single measurement of pressure or time derivative of pressure.

43. (Original) The system of claim 34 wherein the physical parameters corresponds to a physical property of the subsurface formation at a certain distance from the wellbore.

44. (Original) The system of claim 34 wherein the physical parameter is determined by determining differences between waveforms of the tube waves in the wellbore measured before and after a sand pack or gravel pack treatment.

Claims 1-10, 14-25 and 29-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and 23 are not anticipated or made obvious by the prior art.  In particular the use of a system to generate acoustic/pressure waves to determine the permeability of a sand or gravel pack is known as by Taylor et al., US 8,706,419.  However the determining physical dimensions or extent of the sand or gravel packs and are not taught in the prior art in a manner compatible to the details of the acoustic wave measurement technique as claimed.
Claim 20 is not anticipated or made obvious by the prior art.  In particular the use of a system to generate acoustic/pressure waves to determine the permeability of a sand or gravel pack is known as by Taylor et al., US 8,706,419.  However the use of the correlation of the physical parameter of permeability with a lithographic description of 
Claim 34 is not anticipated or made obvious by the prior art.  In particular the use of a system to generate acoustic/pressure waves to determine the permeability of a sand or gravel pack is known as by Taylor et al., US 8,706,419.  However the correlation of the properties of the sand or gravel pack with a lithographic subsurface formation and the creation of the sand and gravel packs is novel.
Taylor et al., US 8,706,419, teaches monitoring the permeability of a well structure including a gravel pack using pressure waves.  This teaching however fails to anticipate or make obvious any information concerning any of the physical parameters of the gravel pack including pack radius, height or spatial variation.  Further Taylor et al. fails to teach correlation of the physical parameter of permeability with a lithographic description of the sand or gravel pack or the manner in which it was created to then further predict the physical parameter in another subsurface formation is not taught or made obvious in the prior art.
Moos et al., US2006/0293857, teaches using pressure waves to determine parameters of a gravel pack [0008].  This teaching however fails to anticipate or make obvious any information concerning any of the physical parameters of the gravel pack including pack radius, height or spatial variation.  Further Taylor et al. fails to teach correlation of the physical parameter of permeability with a lithographic description of the sand or gravel pack or the manner in which it was created to then further predict the 
Kenji Furui, Thesis: “A COMPREHENSIVE SKIN FACTOR MODEL FOR WELL COMPLETIONS BASED ON FINITE ELEMENT SIMULATIONS”, teaches monitoring damage to gravel packs.  The teaching includes examining and modelling pressure drop across gravel packs (section 6.2).  This teaching however fails to anticipate or make obvious any information concerning any of the physical parameters of the gravel pack including pack radius, height or spatial variation.  Further Taylor et al. fails to teach correlation of the physical parameter of permeability with a lithographic description of the sand or gravel pack or the manner in which it was created to then further predict the physical parameter in another subsurface formation is not taught or made obvious in the prior art.
Claims 2-10, 14-19, 21-22, 24-25, 29-33 and 35-44 are dependent claims of the allowed independent claims 1, 20, 23 and 34 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGIS J BETSCH/Primary Examiner, Art Unit 2857